Citation Nr: 0802864	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for adjustment disorder 
with anxiety and depression, secondary to service-connected 
bilateral hearing loss and tinnitus disabilities.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1951 until December 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.  


FINDING OF FACT

The veteran's adjustment disorder with anxiety and depression 
has been shown by competent clinical evidence to be causally 
related to the veteran's service-connected disabilities. 


CONCLUSION OF LAW

Chronic adjustment disorder with anxiety and depression is 
proximately due to service-connected disabilities.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  



Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of private post-service 
examinations.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder.  
The Board, after careful review of the veteran's statements, 
service records, and medical records, has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  The Board also notes that any 
possible deficiencies regarding VA's duty to assist are not 
prejudicial to the veteran because his claim for service 
connection for adjustment disorder with anxiety and 
depression, as secondary to service-connected bilateral 
hearing loss and tinnitus disabilities, is granted herein.  

Legal Criteria and Analysis 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Additionally, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a) (2007).  Also, any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b) (2007).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

The veteran maintains that his adjustment disorder with 
anxiety and depression is secondary to his service-connected 
bilateral hearing loss and tinnitus disabilities.   See June 
2005 Statement in Support of Claim.  In this case, in order 
to establish secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

The Board initially recognizes that competent clinical 
evidence verifies the existence of service-connected 
bilateral hearing loss and tinnitus disabilities.  A claim 
for service connection for bilateral hearing loss and 
tinnitus was filed by the veteran in March 2004.  In July 
2004, the veteran was granted service connection by the RO 
for bilateral hearing loss, with an evaluation of 50 percent, 
and for tinnitus, rated as 10 percent disabling.  The record 
also contains medical evidence of a diagnosis of adjustment 
disorder with anxiety and depression.  Following examination 
of the veteran in June 2005, private psychologists diagnosed 
the veteran with adjustment disorder with anxiety and 
depression under Axis I.   See June 2005 Psychological 
Evaluation.  The same psychologists also reaffirmed the 
diagnosis in letters submitted in October 2005 and January 
2006 to VA.  See October 2005 and January 2006 letters.  

Finally, the Board finds that there exists competent evidence 
of record which supports that the veteran's adjustment 
disorder with anxiety and depression is causally related to 
his service-connected disabilities.  The private 
psychologists who examined the veteran in June 2005 submitted 
two letters containing an opinion as to the etiology of the 
veteran's current adjustment disorder with anxiety and 
depression.  In a letter dated in October 2005, the examiner 
states that it is his professional opinion that "[the 
veteran's] diagnosed adjustment difficulties with the 
accompanying depression and anxiety are secondary to his 
hearing loss and tinnitus."  See October 2005 Letter, p. 1.  
The same psychologist reasserted his belief in a January 2006 
letter, avowing that the veteran's psychological difficulties 
are "the inevitable and projected result of his worsening 
hearing loss and exacerbated tinnitus," and that those 
service-connected difficulties are "unquestionably the basis 
of" the veteran's psychological difficulties.  See January 
2006 Letter, page 2.  The private psychologists provided the 
bases for the opinion, including a review of the veteran's 
medical history, and examination of the veteran.  The veteran 
has therefore submitted competent medical nexus evidence 
establishing a connection between his current disability and 
his service-connected disabilities.  

The Board notes that the veteran failed to report for 
scheduled VA examination, and that the clinical records of 
the private psychologists have not been provided.  However, 
the absence of such records is not dispositive of the 
veracity of the private psychologists' opinion.  The record 
does not contain any indication that the credibility of the 
clinical opinions should not be accepted.  

In situations where there is an approximate balance of 
positive and negative evidence, the Board provides the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
Here, the record exhibits a diagnosis of adjustment disorder 
with anxiety and depression exists, as well as evidence of 
service-connected disabilities of bilateral hearing loss and 
tinnitus.  A medical opinion also verifies that the veteran's 
current diagnosis is proximately related to his service-
connected disabilities.  As a result, the Board must resolve 
the benefit of the doubt in the veteran's favor and find that 
service connection is in order.  38 U.S.C.A. § 1110, 5107.  





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for chronic adjustment disorder with 
anxiety and depression, secondary to service-connected 
bilateral hearing loss and tinnitus disabilities, is granted. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


